             Case 3:20-cv-00482-SDD-EWD              Document 5      08/03/20 Page 1 of 7




                                 UNITED STATES DISTRICT COURT

                                 MIDDLE DISTRICT OF LOUISIANA


PATRICIA PICKETT                                                         CIVIL ACTION NO.

VERSUS                                                                   20-482-SDD-EWD

HUDSON INSURANCE COMPANY,
ET AL.

                                        NOTICE AND ORDER

           This is a civil action involving claims for damages asserted by Patricia Pickett (“Plaintiff”)

based upon the injuries she allegedly sustained on August 24, 2019 in a motor vehicle accident

(the “Accident”) that occurred in East Baton Rouge Parish when Pickett’s car was rear-ended by

the tractor trailer owned or leased by Defendant Roadmasters Power Transport, LLC

(“Roadmasters”) and/or Defendant Haight Trucking, LLC (“Haight”), which vehicle was driven

by Defendant Brian Wilson (“Wilson”), while Wilson was in the course and scope of his

employment (or joint venture) with Roadmasters and/or Haight. 1 On June 20, 2020, Plaintiff filed

her Petition for Damages (“Petition”) against Wilson, Roadmasters, Haight, Defendant Hudson

Insurance Company (“Hudson”) as the liability insurer of the tractor trailer, and State Farm Mutual

Automobile Insurance Company (“State Farm”) as her uninsured/underinsured motorist (“UM”)

carrier in the Nineteenth Judicial District Court for the Parish of East Baton Rouge. 2 In the

Petition, Plaintiff alleges that she suffered personal injuries due to the negligence of Wilson,

Roadmasters and/or Haight in causing the Accident, which necessitated medical treatment and




1
    R. Doc. 1-1, ¶¶ II-VI.
2
    R. Doc. 1-1, ¶¶ I, XI-XII.
            Case 3:20-cv-00482-SDD-EWD                      Document 5          08/03/20 Page 2 of 7




caused damages for which all Defendants are jointly liable. 3 Plaintiff also alleges that she made

demand on State Farm for UM payments, to no avail. 4

           On July 28, 2020, Roadmaster, Haight, and Hudson (“Removing Defendants”) removed

the matter to this Court, asserting that this Court has diversity jurisdiction pursuant to 28 U.S.C. §

1332. 5 The Notice of Removal makes the following allegations regarding the citizenship of the

parties:

                  a. Plaintiff Is a Citizen of Louisiana.
                                                        15.
                  Defendants believe Plaintiff to be a resident of Louisiana as attempts were
                  made to resolve Plaintiff’s claim prior to the Petition being filed. During pre-
                  litigation discussions, a Medicare Louisiana Form was given to undersigned
                  counsel, the address listed for the Plaintiff was 421 20th Ave, Franklinton,
                  Louisiana 70438. 6

                  b. Hudson Insurance Company is Not a Citizen of Louisiana.
                                                       16.
                  Defendant Hudson Insurance Company, at all times applicable was and is a
                  citizen of a State other than Louisiana within the meaning of 28 U.S.C. §
                  1332(c)(1). Defendant is a company organized and maintaining its principal
                  place of business in New York. Attached as part of the appendix is the New
                  York Department of State, Business Portal for Hudson Insurance Agency,
                  Inc. (Exhibit B pg. 4). 7


                  c. Roadmasters Power Transport, LLC is Not a Citizen of Louisiana.
                                                          17.
                  Defendant Roadmasters Power Transport, LLC, at all times applicable was
                  and is a citizen of a State other than Louisiana within the meaning of 28 U.S.C.
                  § 1332(c)(1). Defendant is a company organized and maintaining its principal


3
  R. Doc. 1-1, ¶¶ I, VII-X.
4
  R. Doc. 1-1, ¶ XIII.
5
  R. Doc. 1, introductory paragraph and ¶¶ 11, 14. State Farm has consented to removal. R. Doc. 1-5. It is unclear
whether Wilson has been served. R. Doc. 1-1, p. 3.
6
  R. Doc. 1, ¶ 15 and see Petition at R. Doc. 1-1, introductory paragraph, alleging Plaintiff is a “resident” of Louisiana.
7
  R. Doc. 1, ¶ 16. As proof of Hudson’s principal place of business, Removing Defendants have attached a business
record from the New York Department of State, Division of Corporations for “Hudson Insurance Agency, Inc.” R.
Doc. 1-2, p. 5. However, the entity named by Plaintiff herein is “Hudson Insurance Company.” In any case,
Defendants have adequately alleged that the named entity’s, (Hudson Insurance Company’s), place of incorporation
and principal place of business is in New York.

                                                            2
           Case 3:20-cv-00482-SDD-EWD                     Document 5          08/03/20 Page 3 of 7




                  place of business at 1201 Highway 175 West, Athens, Texas. (Exhibit B pg.
                  1). 8

                  d. Haight Trucking, LLC is Not a Citizen of Louisiana.
                                                   17. (sic, 18.)
                  Defendant Haight Trucking, LLC, at all times applicable was and is a citizen
                  of a State other than Louisiana within the meaning of 28 U.S.C. § 1332(c)(1).
                  Defendant is a company organized and maintaining its principal place of
                  business at 124 Leta Lane, Hot Springs, Arkansas 71913. (Exhibit B pg. 3).9

                  e. Brian Wilson is Not a Citizen of Louisiana.
                                                   18. (sic, 19.)
                  Defendant, Brian Wilson, at all times applicable was a resident of the state of
                  Arkansas. At the time of the incident in question, Mr. Wilson lived and resided
                  at 1306 N. Jackson Street, Magnolia, Arkansas 71753. (Exhibit A pg. 9) 10

                  f. State Farm Mutual Automobile Insurance Company Not a Citizen of
                  Louisiana.
                                                     19. (sic, 20.)
                  Defendant State Farm Mutual Automobile Insurance Company, at all times
                  applicable was and is a citizen of a State other than Louisiana within the
                  meaning of 28 U.S.C. § 1332(c)(1). Defendant is a company organized and
                  maintaining its principal place of business at 1 State Farm Plaza, Bloomington,
                  Illinois 61710. (Exhibit B pg. 2). 11

         Proper information regarding the citizenship of all parties is necessary to establish the

Court’s diversity jurisdiction, as well as to make the determination required under 28 U.S.C. §

1441 regarding whether the case was properly removed to this Court. In the Notice of Removal,

citizenship has been adequately alleged as to Wilson (per the Petition, a domiciliary of Arkansas), 12

Hudson (a company organized in and with its principal place of business in New York) and State

Farm (a company organized in and with its principal place of business in Illinois), and the amount



8
  R. Doc. 1, ¶ 17, and see id. at ¶ 4, alleging Roadmasters is a “resident of Texas” with a principal place of business
in Texas. See also R. Doc. 1-2, p. 1.
9
   R. Doc. 1, ¶ 17 (sic, 18) and see id. at ¶ 5 alleging Haight is a “resident” of Arkansas with a principal place of
business in Arkansas. See also R. Doc. 1-2, p. 4.
10
   R. Doc. 1, ¶ 18 (sic, 19) and see id. at ¶ 3 alleging Wilson is a “resident” of Arkansas. But see Petition at R. Doc.
1-1, ¶ I, properly alleging Wilson is domiciled in Arkansas.
11
   R. Doc. 1, ¶ 19 (sic, 20) and see R. Doc. 1-2, p. 3.
12
   Petition at R. Doc. 1-1, ¶ I, properly alleging Wilson is domiciled in Arkansas.

                                                           3
           Case 3:20-cv-00482-SDD-EWD                      Document 5          08/03/20 Page 4 of 7




in controversy appears to be met. 13 However, citizenship is unclear as to Plaintiff, and has not

been adequately alleged with respect to Roadmasters and Haight in the Notice of Removal.

         With respect to Plaintiff, the Fifth Circuit has explained that, “For diversity purposes,

citizenship means domicile; mere residence in the State is not sufficient.” 14 Furthermore, “[f]or

adults, domicile is established by physical presence in a place in connection with a certain state of

mind concerning one’s intent to remain there.” 15 Thus, to properly allege the citizenship of an

individual, a party must identify the individual’s domicile. The Notice of Removal subheading “a.

Plaintiff Is a Citizen of Louisiana” sufficiently alleges that Plaintiff is a Louisiana citizen;

however, Removing Defendants then muddy the waters with residency allegations as to Plaintiff

in the substantive paragraph immediately below it. To properly allege the citizenship of an

individual, a party must identify the individual’s domicile. Accordingly, Removing Defendants

must properly identify the domicile of Plaintiff.

         With respect to Roadmasters and Haight, they are both generally pled as being

“companies,” and the Notice of Removal identifies their places of incorporation and principal

places of business. 16 However, their names imply that they are limited liability companies

(“Roadmasters Power Transport, LLC” and “Haight Trucking, LLC. ”) If they are actually limited

liability companies (as their names and business records suggest), 17 then for purposes of diversity,



13
   See R. Doc. 1, ¶¶ 20-21 (sic, 21-22) citing Plaintiff’s January 24, 2020 demand letter at R. Doc. 1-3, pp. 2-3 for
policy limits, alleging $53,231.19 in past medicals for treatment including multiple MRIs, x-rays, a lumbar medial
“block branch” of the right side and radio frequency ablation (“RFA”) of both sides, as well as a cervical medial block
branch of both sides and several RFAs. See also the itemization of medical expenses attached to the demand letter at
R. Doc. 1-3, p. 4, which reflects $64,836.38 in past medical expenses as of January 21, 2020. Plaintiff’s Petition
alleges Plaintiff sustained injuries to her neck and back and claims past and future mental anguish, physical suffering,
loss of enjoyment of life, medical expenses, and loss of earnings, etc. R. Doc. 1-1, ¶ X. Plaintiff also asserts that her
damages exceed the minimum requirements for trial by jury in Louisiana state courts. R. Doc. 1-1, ¶ XIV.
14
   Mas v. Perry, 489 F.2d 1396, 1399 (5th Cir. 1974) (citations omitted).
15
   White v. I.N.S., 75 F.3d 213, 215 (5th Cir. 1996) (citing Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S.
30, 48, 109 S.Ct. 1597, 1608, 104 L.Ed.2d 29 (1989)).
16
   R. Doc. 1, ¶¶ 17-18.
17
   R. Doc. 1, ¶¶ 17-18 and R. Doc. 1-2, pp. 2, 4.

                                                           4
           Case 3:20-cv-00482-SDD-EWD                     Document 5          08/03/20 Page 5 of 7




“the citizenship of a limited liability company is determined by the citizenship of all of [their]

members.” 18 Thus, to properly allege the citizenship of a limited liability company, a party must

identify each of the members of a limited liability company, and the citizenship of each member

in accordance with the requirements of 28 U.S.C. § 1332(a) and (c). The same requirement applies

to any member of a limited liability company which is also a limited liability company. See Turner

Bros. Crane and Rigging, LLC v. Kingboard Chemical Holding Ltd., (“[W]hen partners or

members are themselves entities or associations, the citizenship must be traced through however

many layers of members or partners there may be, and failure to do [so] can result in dismissal for

want of jurisdiction.”) (citations omitted). 19

         Additionally, Removing Defendants’ negative citizenship allegations in the subheadings,

e.g., “b. Hudson Insurance Company is Not a Citizen of Louisiana,” (and as to all of the other

Defendants) is insufficient to establish citizenship. 20 “When jurisdiction is based on diversity, we

adhere strictly to the rule that citizenship of the parties must be ‘distinctly and affirmatively

alleged.” 21 Accordingly, Removing Defendants Roadmasters and Haight must properly identify

their own citizenships. 22




18
   Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
19
   2007 WL 2848154, at *4 (M.D. La. Sept. 24, 2007).
20
   Truxillo v. American Zurich Ins. Co., 2016 WL 6987127, at *6 (M.D. La. Oct. 24, 2016) (citing Constance v. Austral
Oil Explorations Co., Inc., 2013 WL 495779, at *3 (W.D. La. Feb. 3, 2013)).
21
   Mullins v. Testamerica, Inc., 300 Fed. Appx. 259 (5th Cir. 2008) (quoting Getty Oil, Div. of Texaco v. Ins. Co. of
North America, 841 F.2d 1254, 1259 (5th Cir. 1988).
22
   If Roadmasters and Haight are corporations, then their citizenships are properly pled, because, for purposes of
diversity, “A corporation is a citizen of its place of incorporation and its principal place of business.” 28 U.S.C. §
1332(c). See also Getty Oil, Div. of Texaco v. Ins. Co. of North America, (In diversity cases involving corporations,
“allegations of citizenship must set forth the state of incorporation as well as the principal place of business of each
corporation.”).22 However, if these Defendants are corporations, Removing Defendants must revise their removal
allegations to reflect that they are corporations and not limited liability companies.

                                                           5
           Case 3:20-cv-00482-SDD-EWD                    Document 5         08/03/20 Page 6 of 7




        Although Plaintiff has not filed a Motion to Remand, the Court sua sponte raises the issue

of whether it may exercise diversity jurisdiction in this matter, specifically whether the parties are

completely diverse. 23

        Furthermore, review of the exhibits attached to the removal papers reflects that Removing

Defendants’ Exhibit B, “Principal Places of Business,” and Exhibit C, “Upton Demand Letter,”24

contain incorrect court and case captions in violation of Fed. R. Civ. P. 10(a), and fail to provide

the information required by Local Rule 10(a)(2), which Removing Defendants shall be ordered to

correct.

        Accordingly,

        IT IS ORDERED that, on or before August 13, 2020, Defendants Hudson Insurance

Company, Roadmasters Power Transport, LLC and Haight Trucking, LLC, shall file a motion to

substitute their Notice of Removal 25 with a proposed pleading that is a comprehensive amended

Notice of Removal (i.e., includes all of Defendants’ numbered allegations, as revised,

supplemented, and/or amended), which adequately alleges the citizenship of all parties to establish

that the Court has diversity jurisdiction over the case and which will become the operative Notice

of Removal in this matter without reference to any other document in the record.

        IT IS FURTHER ORDERED that, on or before August 13, 2020, Defendants Hudson

Insurance Company, Roadmasters Power Transport, LLC and Haight Trucking, LLC, shall file a

motion to substitute their currently-filed Exhibits B and C 26 to the Notice of Removal with exhibits




23
   See McDonal v. Abbott Laboratories, 408 F.3d 177, 182 n. 5 (5th Cir. 2005) (“[A]ny federal court may raise subject
matter jurisdiction sua sponte.”).
24
   R. Docs. 1-2 and 1-3.
25
   R. Doc. 1.
26
   R. Docs. 1-2 and 1-3.

                                                         6
        Case 3:20-cv-00482-SDD-EWD              Document 5      08/03/20 Page 7 of 7




that contain the correct court and case caption, docket number, and the initials of the judges

assigned as required by Fed. R. Civ. P. 10(a) and Local Rule 10(a)(2).

       The case will be allowed to proceed if jurisdiction is adequately established.

       Signed in Baton Rouge, Louisiana, on August 3, 2020.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
